REVERSE and REMAND; Opinion Filed May 9, 2013




                                                                In The
                                          Court of Appeals
                                   Fifth District of Texas at Dallas
                                                      No. 05-11-01256-CV

             KELLEY & WITHERSPOON, LLP, KELLEY/WITHERSPOON, LLP,
                KEVIN KELLEY, AND NURU WITHERSPOON, Appellants
                                     V.
                          JEANNETTE HOOPER, Appellee

                                On Appeal from the County Court at Law No. 5
                                            Dallas County, Texas
                                     Trial Court Cause No. 09-03060-E


                                                            OPINION
                                 Before Justices FitzGerald, Fillmore, and Richter 1
                                          Opinion by Justice FitzGerald

       Appellee Jeannette Hooper and her husband Charles, now deceased, sued appellants for

legal malpractice. The case was tried to a jury, and the trial judge rendered judgment in

Jeannette Hooper’s favor on the jury verdict. On appeal, appellants raise four points of error

challenging the sufficiency of the evidence and the correctness of the jury charge. Concluding

that the jury charge was erroneous, we reverse and remand.




       1
           The Hon. Martin E. Richter, Retired Justice, sitting by assignment.
                                       I.   BACKGROUND

A.     Factual background

       The evidence at trial supported the following facts. Charles and Jeannette Hooper were a

married couple. As of September 24, 2004, Charles was 58, and Jeannette was 64. On that date,

the Hoopers were traveling together in their car. Charles was driving, and Jeannette was riding

in the passenger’s seat. At about 11 a.m., while the Hoopers were stopped at a red light, they

were rear-ended by a woman driving a Cadillac. Charles immediately grabbed his neck and said,

“[O]h, that hurt.” He obtained the other driver’s contact information, and she identified herself

as “Mrs. M.C. Morse.” Then the Hoopers went on their way, and Charles completed three or

four business appointments he had that afternoon. That evening, the Hoopers were both in pain,

and they sought and obtained medical treatment at a K-Clinic. They continued a course of

treatment at the K-Clinic for some time, and Dr. Robert Silva at the clinic gave them full releases

about six weeks after the accident. Jeannette’s recovery was complete, but Charles later had

more problems with his neck and back, and he sought medical treatment elsewhere. There was

evidence that Charles’s neck and back problems after the accident were so severe that he could

no longer enjoy hobbies such as playing basketball and even playing chess. He had surgery on

his neck in December 2005, but the surgery was not a success. After 2005, he was no longer

able to work.

       In September 2005, about a year after the accident, the Hoopers retained appellant Kelley

& Witherspoon, L.L.P. to represent them in a personal-injury case. They met with appellant

Nuru Witherspoon at the beginning of the representation, and he told them that he thought they

had a good case. Charles and Jeannette each signed a contingency-fee agreement with the firm.

Appellant Kevin Kelley later sent the Hoopers a letter thanking them for retaining the law firm to



                                                2
pursue their case. 2 In July 2006, Witherspoon sent Amica Insurance Company a settlement

demand letter in which he referred to Charles’s claims against Amica’s insured, “M.C. Morse.”

          In August 2006, almost a year after the Hoopers had retained appellants, an attorney with

the law firm filed the Hoopers’ original petition against a single defendant, “M.C. Morse.” In

December 2006, M.C. Morse filed a motion for summary judgment in which he contended he

was not the driver of the car that allegedly hit the Hoopers’ car. In February 2007, Witherspoon

filed an amended petition for the Hoopers adding “Alice Z. Morse” as a defendant. The trial

judge granted M.C. Morse’s motion for summary judgment. Then Alice Morse moved for

summary judgment, apparently on the basis of the statute of limitations, and the trial judge

granted that motion in June 2007. There was evidence that appellants did not inform the

Hoopers about the outcome of their case until July 2008.                                     There was also evidence that

Witherspoon told the Hoopers in July 2008 that he would appeal the adverse judgment, and that

he did not do so.

B.        Procedural history

          The Hoopers sued appellants for negligence in April 2009. Charles died of cancer in

December 2010, while this case was still pending.

          The case was tried to a jury in May 2011. Jeannette called attorney Carl Weinkauf as an

expert, and he testified in support of the elements of her negligence claim against appellants.

With respect to damages, Weinkauf testified that but for appellants’ negligence Charles probably

would have recovered $130,000 for past medical expenses, at least $180,000 for lost earning

capacity, $250,000 for pain and suffering, and $250,000 for other damages such as physical

impairment and loss of consortium.                       He also testified that Jeannette probably would have

          2
            Kelley’s letter and some other documents refer to the law firm as “Kelley|Witherspoon” rather than “Kelley & Witherspoon.” The
Hoopers’ contingency-fee agreements refer to “Kelley & Witherspoon.”




                                                                    3
recovered between $10,000 and $20,000. There was evidence that Alice Morse had $500,000 of

insurance coverage. Jeannette did not call a medical expert at trial, but her and Charles’s

medical records were admitted into evidence. The jury found that both Kevin Kelley and Nuru

Witherspoon were negligent, found them equally at fault, and found that the Hoopers would have

prevailed on their claims against Alice Morse but for Kelley’s and Witherspoon’s negligence. In

answer to broad-form damages questions, the jury further found that Charles would have

recovered and collected $225,000 and Jeannette would have recovered and collected $10,000 if

the underlying personal-injury suit had been properly prosecuted.

       Appellants filed a motion for judgment notwithstanding the verdict and to disregard jury

findings. The trial judge denied the motion and rendered judgment against appellants, jointly

and severally, in the amount of $235,000, plus prejudgment and postjudgment interest.

Appellants filed a motion for new trial, which the trial judge denied. Appellants then timely

perfected this appeal.

                              II. POINTS OF ERROR ON APPEAL

       In their first point of error, appellants contend that there was legally or factually

insufficient evidence of proximate cause, i.e., that the Hoopers would have prevailed in the

underlying personal-injury suit. In their second point of error, appellants contend that the

evidence was legally or factually insufficient to prove that the Hoopers’ medical expenses were

reasonable and necessary. In their third point of error, appellants contend that the evidence was

legally insufficient to prove that Charles would have recovered lost wages in the underlying suit.

And in their fourth point of error, appellants contend that the jury charge was erroneous because

the damages questions contained both valid and invalid elements of damages for the jury’s

consideration.



                                                4
                                          III.   ANALYSIS

A.     Sufficiency of the evidence of causation

       In their first point of error, appellants argue that Jeannette adduced no competent

evidence that she and Charles would have prevailed in their underlying personal-injury suit and

recovered damages absent appellants’ negligence. More specifically, appellants argue that Texas

law required Jeannette to support her claim with medical-expert evidence establishing a causal

connection between the underlying auto accident and the damages that she and Charles allegedly

would have recovered but for appellants’ negligence, and that Jeannette failed to adduce any

such medical-expert evidence. Appellants preserved this argument by their motion for judgment

notwithstanding the verdict. Alternatively, appellants assert that the evidence of causation was

factually insufficient. Jeannette responds that the medical records provided sufficient expert

evidence of causation and that, on the facts of this case, the lay testimony she adduced was also

sufficient to allow the jury to draw the necessary causal connection.

       1.      Standard of review

       When an appellant attacks the legal sufficiency of the evidence to support an adverse

finding on an issue on which it did not have the burden of proof, it must demonstrate that no

evidence supports the finding. Hoss v. Alardin, 338 S.W.3d 635, 640 (Tex. App.—Dallas 2011,

no pet.). “When evidence is so weak as to do no more than create a surmise or suspicion of the

matter to be proved, the evidence is no more than a scintilla and, in legal effect, is no evidence.”

Guevara v. Ferrer, 247 S.W.3d 662, 668 (Tex. 2007) (internal quotations and citation omitted).

The evidence is legally sufficient if it is sufficient to enable reasonable and fair-minded people to

reach the verdict under review. City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). In

conducting our review, we view the evidence in the light most favorable to the verdict and



                                                  5
indulge every reasonable inference that would support it. Id. at 822. We must credit evidence

favorable to the verdict if a reasonable person could, and we must disregard contrary evidence

unless a reasonable person could not. Id. at 827.

       When an appellant challenges the factual sufficiency of the evidence to support an

adverse finding on an issue on which it did not have the burden of proof, it must demonstrate that

there is insufficient evidence to support the adverse finding. Hoss, 338 S.W.3d at 651. In

reviewing the challenge, we consider all the evidence in the record and set the verdict aside only

if the evidence supporting the jury finding is so weak or so against the overwhelming weight of

the evidence that the finding is clearly wrong and unjust. Id.

       2.      Applicable law

       A legal-malpractice claim is based on negligence. Cosgrove v. Grimes, 774 S.W.2d 662,

664 (Tex. 1989). Thus, the elements of the claim are (1) a duty, (2) a breach of that duty, (3) the

breach proximately caused injury to the plaintiff, and (4) damages occurred. Alexander v. Turtur

& Assocs., Inc., 146 S.W.3d 113, 117 (Tex. 2004). When the plaintiff’s claim is that the

attorney’s negligence caused an adverse result in prior litigation, the plaintiff must prove that it

would have prevailed in the underlying case but for its attorney’s negligence. Green v. McKay,

376 S.W.3d 891, 898 (Tex. App.—Dallas 2012, pet. denied). Courts often refer to this as the

“suit-within-a-suit” requirement. Id. In some cases, lay testimony is sufficient to establish the

causal link between the attorney’s negligence and the client’s harm; in others, the connection is

beyond the jury’s common understanding and must be supported by expert testimony. See

Alexander, 146 S.W.3d at 119; Cooper v. Harris, 329 S.W.3d 898, 901–02 (Tex. App.—Houston

[14th Dist.] 2010, pet. denied). In a case like this, in which the legal-malpractice plaintiff was a

claimant in the underlying case, we have indicated that proof of causation requires evidence of



                                                 6
all of the elements of the underlying claim. See Webb v. Stockford, 331 S.W.3d 169, 174–77

(Tex. App.—Dallas 2011, pet. denied) (affirming JNOV against legal-malpractice plaintiff who

adduced no evidence of one element of underlying misrepresentation claim that defendant

attorney allegedly mishandled). The proper measure of damages is the amount that the plaintiff

would have recovered and collected in the underlying suit if it had been properly prosecuted.

See Akin, Gump, Strauss, Hauer & Feld, L.L.P. v. Nat’l Dev. & Research Corp., 299 S.W.3d
106, 112 (Tex. 2009); Cosgrove, 774 S.W.2d at 665–66.

       Appellants contend that Texas law required Jeannette to introduce medical-expert

testimony establishing a causal connection between the auto accident and the alleged damages in

order to establish the element of causation in her legal-malpractice case. We have found no

Texas Supreme Court authority directly on point, but we have held that such evidence is

required, at least under some circumstances.      In Cantu v. Horany, attorney Horany had

represented Cantu and Cortez in a medical-malpractice wrongful-death case brought after the

death of their son. 195 S.W.3d 867, 869, 874 (Tex. App.—Dallas 2006, no pet.). Cantu and

Cortez then sued Horany for legal malpractice, alleging he had failed to sue all responsible

parties within the statute of limitations. Id. at 869. Horany filed a no-evidence motion for

summary judgment challenging the element of causation. Id. After the trial judge sustained

some objections to Cantu and Cortez’s summary-judgment evidence, they were left with only an

affidavit by a lawyer in opposition to Horany’s motion. Id. at 870. The trial judge granted

summary judgment, and we affirmed. Even though the lawyer’s affidavit contained a statement

that Cantu and Cortez more likely than not would have prevailed against the allegedly

responsible parties if they had been timely sued, we held that Cantu and Cortez also had to

adduce medical-expert testimony showing that they would have prevailed in the underlying



                                              7
medical-malpractice claim. Id. at 874. Because they did not, we held that they had failed to

provide more than a scintilla of evidence of the essential element of causation. See id. Although

Cantu was a no-evidence-summary-judgment case, it is instructive because a no-evidence

summary judgment is essentially a pre-trial directed verdict, Timpte Indus., Inc. v. Gish, 286
S.W.3d 306, 310 (Tex. 2009), and we review directed verdicts and rulings on motions for

judgment notwithstanding the verdict under the same legal-sufficiency standard of review,

Helping Hands Home Care, Inc. v. Home Health of Tarrant Cnty., Inc., No. 05-08-01657-CV,

2013 WL 326319, at *20 (Tex. App.—Dallas Jan. 29, 2013, pet. filed).

       In Cantu, we cited with approval the Houston First Court of Appeals’ similar decision in

Rangel v. Lapin, 177 S.W.3d 17 (Tex. App.—Houston [1st Dist.] 2005, pet. denied). Rangel

sued his former attorney, Lapin, alleging that Lapin’s negligence prevented Rangel from

bringing a products-liability claim against Honda Motors. Id. at 19–20. Lapin won summary

judgment, and the court of appeals affirmed. Id. As to the element of causation, Rangel relied

solely on his pleadings and on deposition testimony by a lawyer who was familiar with

crashworthiness cases that he could have recovered a substantial recovery for Rangel. Id. at 22.

The court of appeals observed that expert medical, biomechanical, and car-design testimony

would have been necessary for Rangel to prevail in his suit against Honda, and it concluded that

the lawyer’s deposition testimony, standing alone, was insufficient to raise a genuine fact issue

that Rangel would have prevailed on his lost claim against Honda. Id. at 22–23.

       In summary, a legal-malpractice plaintiff who contends that his attorney’s negligence

caused him to lose a claim he otherwise would have won and collected on must adduce expert

testimony to prove the case-within-a-case aspect of causation if that causal connection is beyond

a lay juror’s common understanding. See Alexander, 146 S.W.3d at 119. If the plaintiff would



                                               8
have needed medical-expert testimony to prevail in the underlying suit, then the same kind of

testimony is required to prove the case within a case in the legal-malpractice suit. See Cantu,
195 S.W.3d at 874; Rangel, 177 S.W.3d at 22–23.

       3.     Application of the law to the facts

       We conclude that Jeannette was required to adduce medical-expert testimony in support

of causation of some, but not all, of the damages she sought to collect from appellants in this

legal-malpractice case. On the facts of this case, lay jurors did not need expert testimony in

order to find that some of the Hoopers’ damages were caused by the underlying auto accident.

But some of the damages generally supported by the evidence were too remote and could not be

causally connected to the auto accident without medical-expert testimony.

       The general rule is that expert testimony is necessary to establish causation as to medical

conditions outside the common knowledge and experience of jurors. Guevara v. Ferrer, 247
S.W.3d 662, 665 (Tex. 2007). In some limited circumstances, however, “the existence and

nature of certain basic conditions, proof of a logical sequence of events, and temporal proximity

between an occurrence and the conditions can be sufficient to support a jury finding of causation

without expert evidence.”    Id. at 667.    Lay testimony can suffice to establish the causal

connection between an auto accident and a physical condition if (1) the condition is within the

common knowledge and experience of laypersons, (2) it did not exist before the accident, (3) it

appeared close in time after the accident, and (4) it is a condition within the common knowledge

and experience of laypersons, caused by auto accidents. Id. Guevara itself was a car-wreck case

in which a decedent’s surviving daughter successfully sued for over $1 million in medical

expenses that the decedent incurred over roughly five months after an auto accident. Id. at 663–

64. The supreme court reversed, holding that expert testimony was required to draw a causal



                                                9
connection between the accident and many of the decedent’s medical conditions and medical

expenses. Id. at 669–70. But the court also held that no expert testimony was required to

connect the accident causally to some of his conditions and medical treatments—specifically, the

decedent’s immediate post-accident condition and his transportation to and examination in an

emergency room.      Id. at 669; accord Devoti v. Delaney, No. 14-11-00497-CV, 2012 WL
3677050, at *3–5 (Tex. App.—Houston [14th Dist.] Aug. 28, 2012, no pet.) (mem. op.) (holding

that expert testimony was not required to draw causal connection between auto accident and

plaintiff’s lower back pain two days later); Tex. Dep’t of Transp. v. Banda, No. 03-09-00724-

CV, 2010 WL 5463857, at *5–6 (Tex. App.—Austin Dec. 22, 2010, pet. denied) (mem. op.)

(holding that lay testimony sufficed to connect some, but not all, of plaintiff’s personal injuries

to auto accident).

       Applying Guevara to the facts of this case, we conclude that the jury could causally

connect some of Jeannette’s and Charles’s injuries to the September 2004 auto accident without

expert testimony.     Evidence showed that the Hoopers experienced head and neck pain

immediately after the accident, that they continued to experience pain for the rest of the day, and

that they sought medical treatment for their pain that evening. The Hoopers would not have had

to present medical expert testimony to connect these injuries and medical expenses to the auto

accident in a personal-injury trial. See Guevara, 247 S.W.3d at 669; Devoti, 2012 WL 3677050,

at *3–5. Accordingly, Jeannette was not required to present medical-expert evidence as to these

immediate injuries in order to prove case-within-a-case causation in this legal-malpractice trial.

       But lay testimony was not sufficient to establish a causal connection between the

September 2004 auto accident and Charles’s medical problems months and even years

afterwards. A medical record from November 8, 2004, contained a doctor’s statements that



                                                10
Charles’s neck was feeling much better, that his headaches were gone, that he had no more pain,

and that he had a full range of motion in his neck with no pain. A medical record dated March

24, 2005, reflected that Charles had experienced an increase in pain two weeks earlier, and that

he was experiencing severe aching and stiffness in his neck and upper back. In April 2005, one

doctor noted “arthritis” among Charles’s health conditions.      Charles had neck surgery in

December 2005 and continued to experience pain in his neck afterwards. For example, there was

specific evidence that Charles experienced pain in February 2007 and that he experienced

spasms in August 2008.     We conclude that a lay jury could not reasonably find a causal

connection between all of these medical problems and the September 2004 auto accident without

the aid of medical-expert testimony. See Guevara, 247 S.W.3d at 669–70 (holding that expert

testimony was required to connect auto accident to medical services incurred over the next few

months, including two surgeries, numerous laboratory procedures, and treatments for respiratory

failure and kidney failure); Banda, 2010 WL 5463857, at *5–6 (holding that expert testimony

was needed to connect auto accident to physical problems Banda experienced after his initial

treatment phase was complete).

       Jeannette argues that the medical records admitted into evidence supply the medical-

expert testimony needed to connect all of Charles’s damages to the September 2004 auto

accident. We disagree. We have held that “[i]f medical records are to be considered expert

testimony, they must be evaluated applying the same principles used to evaluate the opinion of

an expert.” State Office of Risk Mgmt. v. Adkins, 347 S.W.3d 394, 402 (Tex. App.—Dallas 2011,

no pet.); see also Coastal Tankships, U.S.A., Inc. v. Anderson, 87 S.W.3d 591, 618–19 (Tex.

App.—Houston [1st Dist.] 2002, pet. denied) (en banc) (Brister, J., concurring) (arguing that

medical records and other documentary evidence could not substitute for legally required expert



                                              11
testimony to support causation). In Adkins, we said that a doctor’s report could not constitute

evidence of a causal link between an incident and an injury without mentioning the incident. 347
S.W.3d at 403.

       In this case, the only medical records that Jeannette specifically cites are two November

8, 2004 “release reports” by Dr. Silva. In those reports, Dr. Silva stated his opinion that, “in all

reasonable medical probability,” the conditions for which he had been treating Jeannette and

Charles were “directly related” to the September 2004 auto accident, “to the best of my

knowledge and belief.” He also gave each of them a “full release,” opining that they had largely

recovered from their injuries as of November 8. Even assuming that these reports constitute

competent expert evidence of causation for the Hoopers’ injuries and medical treatment up to

November 8, we conclude that the medical records relating to Charles’s long history of pain and

medical treatment after that date are not competent expert evidence of causation. Many of those

medical records do not mention the September 2004 auto accident at all. Some mention that

Charles reported the auto accident as the beginning of his symptoms, but they do not contain

independent causation opinions to that effect by medical experts. We note a few examples. Dr.

Don West’s report about Charles in March 2005 notes the September 2004 accident and contains

the statement, “Cervicothoracic strain syndrome rule out cervical spinal stenosis secondary to

MVA 9/24/04.” This is not an opinion affirmatively connecting Charles’s health problems with

the accident. An April 2005 report about Charles’s MRI confirmed that he had stenosis, but it

did not identify a cause of the condition. A July 2005 note by Dr. Huntly Chapman reports that

Charles connected his medical problems to the September 2004 accident, but it does not contain

a confirming opinion by Dr. Chapman. The operative report from Charles’s December 2005

neck surgery contains no causation opinions.



                                                12
       Jeannette also argues that appellants failed to preserve their attack on the probative value

of the medical records in the trial court. She contends that their argument is a challenge to the

reliability of expert testimony that had to be preserved by objection. See Mar. Overseas Corp. v.

Ellis, 971 S.W.2d 402, 409 (Tex. 1998) (explaining objection requirement for reliability

challenges). We disagree. As explained above, the post-November 2004 medical records simply

do not contain any medical-expert causation opinions connecting the September 2004 accident

with injuries and damages suffered long after the fact. This is not a reliability defect, and

appellants did not need to object to the medical records on that basis in order to preserve their

challenge to the sufficiency of the evidence of causation.

       Jeannette also mentions, although not in connection with appellants’ first issue, the July

2006 demand letter that appellant Witherspoon signed and sent to M.C. Morse’s insurance

carrier. In that letter, Witherspoon asserted that Charles had “undergone multiple surgeries as a

direct result” of the accident, opined that it was “likely” that he would continue to experience

“long-term symptoms,” and listed Charles’s expenses from various medical providers totaling

about $130,000. Witherspoon attributed about $122,000 of that amount to Charles’s December

2005 surgery, over a year after the accident. Jeannette asserts that this letter is an admission of

causation of all of Charles’s injuries and medical expenses. We disagree. Setting aside the fact

that Witherspoon was not shown to be a medical expert, we conclude that his statements in the

demand letter are bare conclusions as to the question of causation, and thus are not probative

evidence of causation. See Webb v. Stockford, 331 S.W.3d 169, 176 (Tex. App.—Dallas 2011,

pet. denied) (holding that defendant attorney’s testimony that plaintiff “had a pretty good chance

of prevailing” in the underlying trial was conclusory and no evidence of causation); see also

Jelinek v. Casas, 328 S.W.3d 526, 536 (Tex. 2010) (stating that conclusory opinions are not



                                                13
probative evidence, regardless of whether they are objected to); U.S. Fire Ins. Co. v. Scottsdale

Ins. Co., 264 S.W.3d 160, 172 (Tex. App.—Dallas 2008, no pet.) (stating that an opinion is

conclusory when it lacks factual substantiation and explanation).

       For the foregoing reasons, we conclude that appellants’ argument under their first point

of error has some merit. There is legally insufficient evidence to support a causal connection

between all of the Hoopers’ injuries and damages and the September 2004 auto accident. In

particular, there is legally insufficient evidence to support a causal connection between the

September 2004 accident and any of Charles’s lost-earning-capacity damages, which arose from

his inability to work after 2005. There is also legally insufficient evidence to connect all of

Charles’s medical expenses to the September 2004 accident. But there is legally sufficient

evidence to support a causal connection between that accident and some of the Hoopers’ injuries

and damages—specifically, the injuries they suffered and the damages they incurred immediately

after the accident.

       4.      Conclusion

       Appellants’ legal-sufficiency argument ultimately fails because of the broad-form

submission of damages to the jury. When a damages question is submitted in broad form, it is

difficult if not impossible to determine the amount the jury awarded for each element of damages

included in the question. Tex. Youth Comm’n v. Koustoubardis, 378 S.W.3d 497, 501 (Tex.

App.—Dallas 2012, no pet.). To mount a successful evidentiary challenge to a multi-element

damages award, an appellant must address all of the elements and show that the evidence is

insufficient to support the entire damages award considering all the elements. G.T. Mgmt., Inc.

v. Gonzalez, 106 S.W.3d 880, 885 (Tex. App.—Dallas 2003, no pet.). Appellants have failed to

make this showing.



                                               14
       The jury found in answer to Question 2 that Charles’s damages were $225,000 and in

answer to Question 3 that Jeannette’s damages were $10,000. Under the jury instructions, these

findings were the amounts that the Hoopers would have recovered and collected if appellants had

properly prosecuted the suit. Each question was in broad form, meaning the jury was given a

single blank to fill in, followed by the instruction, “In determining the amount of damages, you

may consider the following,” followed by a list of various categories of personal-injury damages.

In Question 2, those categories were Charles’s past medical expenses and his past and future

physical pain and mental anguish, loss of earning capacity, physical impairment, loss of

consortium, and loss of household services. In Question 3, those categories were Jeannette’s

past physical pain, mental anguish, and medical expenses, and her past and future loss of

consortium and loss of household services.

       Although appellants have shown that causation of at least one submitted element of

damages—Charles’s lost earning capacity—was supported by legally insufficient evidence, they

have not shown that the evidence of causation was legally insufficient as to all submitted

elements of damages. Accordingly, appellant’s legal-sufficiency challenge to causation of the

entire amount of damages fails. We overrule appellants’ first point of error to the extent

appellants challenge the legal sufficiency of the evidence of causation. Because we are reversing

and remanding based on jury-charge error, we need not address appellants’ alternative factual-

sufficiency argument.

B.     Jury-charge error

       In appellants’ fourth point of error, they contend that the trial judge erred by submitting a

broad-form jury question about the damages Charles would have recovered in the underlying

case. In Question 2, the jury was asked, “What sum of money, if paid now in cash, would



                                                15
Charles Hooper have recovered and collected in his suit against Mrs. M.C. Morse (Alice Morse)

if his suit had been properly prosecuted?” A single blank for damages was provided, followed

by an instruction that the jury could consider certain categories of damages such as Charles’s

past medical expenses and his past and future physical pain and mental anguish, loss of earning

capacity, physical impairment, loss of consortium, and loss of household services. Appellants

objected to the trial judge’s refusal to submit a separate damages blank for each category of

damages. The trial judge overruled the objection. We review this ruling for abuse of discretion.

See Webb v. Glenbrook Owners Ass’n. Inc., 298 S.W.3d 374, 380 (Tex. App.—Dallas 2009, no

pet.) (“We review claimed error in the court’s charge under an abuse of discretion standard.”).

       The Texas Supreme Court has held that it is error for the trial court to submit a broad-

form jury question on damages that includes valid and invalid elements of damages, and that

such an error is harmful because it prevents the appellate court from determining whether the

jury based its damages finding on valid or invalid elements. Harris Cnty. v. Smith, 96 S.W.3d
230, 234 (Tex. 2002); see also TEX. R. APP. P. 44.1(a)(2) (error is harmful if it “probably

prevented the appellant from properly presenting the case to the court of appeals”); Crown Life

Ins. Co. v. Casteel, 22 S.W.3d 378, 389 (Tex. 2000) (adopting similar rule applicable when jury

question erroneously commingles valid and invalid liability theories). An element of damages is

“invalid” if it is not supported by any evidence. See Smith, 96 S.W.3d at 231–32; see also Thota

v. Young, 366 S.W.3d 678, 680 (Tex. 2012) (noting that error is reversible if a “broad-form

question commingles damage elements that are unsupported by legally sufficient evidence”).

The supreme court has elaborated that the inclusion of a “factually unsupported claim” is not

automatically harmful error, but that the inclusion is harmful unless the appellate court is




                                               16
reasonably certain that the jury was not significantly influenced by the inclusion of the erroneous

issue. Romero v. KPH Consolidation, Inc., 166 S.W.3d 212, 227–28 (Tex. 2005).

       We have already concluded that Jeannette adduced no probative, i.e., medical expert,

evidence that any of Charles’s lost-earning-capacity damages were caused by the underlying auto

accident. Question 2, however, allowed the jury to award amounts for both past and future lost

earning capacity. These were invalid elements of damages under Smith, and appellants were

entitled to a separate damages blank for each element of damages so that they could properly

present their appeal as to each invalid element. Accordingly, the trial judge erred by overruling

appellants’ objection to the submission of a single damages blank in Question 2 instead of a

separate damages blank for each element. Moreover, the error prevents us from determining

whether the jury’s damages finding was based on valid or invalid elements. See Smith, 96
S.W.3d at 234; see also TEX. R. APP. P. 44.1(a)(2). Because Jeannette presented evidence that

Charles sustained significant lost-earning-capacity damages but presented no probative evidence

of causation, we cannot be reasonably certain that the jury was not influenced by the inclusion of

past and future lost earning capacity in the damages question. Thus, the error is harmful. See

Romero, 166 S.W.3d at 227–28.

       Jeannette argues that appellants’ objection to the charge was insufficient to preserve

error. This is the objection appellants’ counsel made during the formal charge conference:

               As to Question Number 2, in regards to damages of Charles
               Hooper, defendants would object to the submission of a single
               damages question and would argue that that is actually prejudicial
               to defendants, instead of individual damages answers for each and
               every alleged element of damages.

               THE COURT: Okay. That objection is overruled.




                                                17
After that exchange, appellants objected specifically to the inclusion of medical expenses in the

list of categories of damages based on lack of evidence of reasonableness or of causation.

Moreover, in an informal jury-charge conference held shortly before the formal charge

conference, the judge and attorneys discussed the propriety of the broad-form damages question

after appellants’ counsel objected to broad-form submission. During the informal conference,

both the trial judge and Jeannette’s attorney observed that broad-form submission was proper as

long as there was some evidence of each listed element of damages.

       Jeannette contends that the objection was insufficient because appellants did not

specifically point out which elements of damages were supported by legally insufficient

evidence. In Smith, the supreme court held that the defendant preserved error by objecting that

particular elements of damages had no support in the evidence and should not be included in the

charge. 96 S.W.3d at 232. But the court did not indicate that this was the only objection that

would preserve error. We have indicated that the complaining party should ask the trial judge to

“require the jury to specify the amount of damages for each element” of damages. Hani v.

Jimenez, 264 S.W.3d 881, 887 (Tex. App.—Dallas 2008, pet. denied); see also Playboy Enters.,

Inc. v. Editorial Caballero, S.A. de C.V., 202 S.W.3d 250, 268 (Tex. App.—Corpus Christi 2006,

pet. denied) (holding that error was preserved by objection that charge contained only one blank

for two claimants’ damages and “should be separated out”).         The basic test for preserving

charge error is whether the complaining party made the trial court aware of the complaint, timely

and plainly, and obtained a ruling. Thota, 366 S.W.3d at 689. That is what appellants did in this

case. On the facts of this case, appellants’ objection to broad-form submission met this test and

sufficed to preserve error.




                                               18
       Jeannette’s other responsive argument is that appellant’s objection to broad-form

submission is meritless because this was a legal-malpractice case, not a personal-injury case.

She contends that the measure of damages is different in the two kinds of cases and that legal-

malpractice precedents support broad-form submission of damages just as was done in this case.

It is true that the measure of damages in this legal-malpractice case is different from the measure

of damages that would have been used in a trial of the underlying personal-injury case. In this

legal-malpractice case, Jeannette’s damages are limited to the amount that would have been both

recovered and collected in the underlying case, while collectability would not have been a

limitation on the Hoopers’ damages in the personal-injury suit. See Cosgrove, 774 S.W.2d at

665–66 (stating that the legal-malpractice measure of damages is the amount that would have

been recovered and collected if the underlying suit had been prosecuted properly). Aside from

this limitation, however, Jeannette was seeking the same damages in this case that she and

Charles would have recovered in the underlying case: physical pain and mental anguish, medical

expenses, lost earning capacity, and the like. If the Hoopers could not have recovered a certain

category of damages in the underlying case for some reason, they also could not recover

damages for that category in this legal-malpractice case. Submitting a broad-form jury charge

that includes an unrecoverable category of damages is just as improper and injurious in a legal-

malpractice case as it is in a personal-injury case. Accordingly, we conclude that the rule of

Smith applies to this legal-malpractice case.

       Our decision in Webb v. Stockford, cited by Jeannette, is not relevant. In that legal-

malpractice case, the plaintiffs sued their attorney for mishandling a prior fraud case in which

they had also been the plaintiffs. Webb, 331 S.W.3d at 172–73. Although the plaintiffs won a

jury verdict in the legal-malpractice case, the trial judge granted the defendant a take-nothing



                                                19
judgment notwithstanding the verdict. Id. We affirmed, concluding that the plaintiffs had

adduced no evidence of a misrepresentation by one of the two underlying fraud defendants and

no evidence of collectability of a judgment against the other. Id. at 174–78. Although we quoted

part of the damages question in the opinion, id. at 173 n.4, there is no indication that a Smith

objection was raised, and we did not mention the Smith line of authority at all. Webb is not on

point.

         We sustain appellants’ fourth point of error.

C.       Conclusion

         In their first point of error, appellants have shown that the evidence of causation was

legally insufficient as to at least one category of damages listed in the broad-form jury charge. In

their fourth point of error, they have shown that the trial judge erred by overruling their objection

to broad-form damages questions that included an element of damages that was not supported by

any evidence. Because we sustain appellants’ fourth point of error and reverse on that basis, we

need not consider appellants’ second and third points of error in which they further challenge the

sufficiency of the evidence as to two specific categories of damages.

                                         IV.   DISPOSITION

         For the foregoing reasons, we reverse the judgment of the trial court, and we remand the

case for further proceedings consistent with this opinion.




                                                      /Kerry P. FitzGerald/
                                                      KERRY P. FITZGERALD
                                                      JUSTICE


111256F.P05



                                                 20
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

KELLEY & WITHERSPOON, LLP,                         On Appeal from the County Court at Law
KELLEY/WITHERSPOON, LLP, KEVIN                     No. 5, Dallas County, Texas
KELLEY, AND NURU WITHERSPOON,                      Trial Court Cause No. 09-03060-E.
Appellants                                         Opinion delivered by Justice FitzGerald,
                                                   Justices Fillmore and Richter participating.
No. 05-11-01256-CV         V.

JEANNETTE HOOPER, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for further proceedings consistent
with the opinion.

      It is ORDERED that appellants Kelley & Witherspoon, LLP, Kelley/Witherspoon, LLP,
Kevin Kelley, and Nuru Witherspoon recover their costs of this appeal from appellee Jeannette
Hooper.


Judgment entered May 9, 2013.




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                              21